DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 1-2, the term “big cavity” is used, whereas the remainder of the claim and claims 3, 5 and 9 refer to a “large cavity”.  The terms “large cavity” and “big cavity” appear to refer to the same cavity, and the use of different terms is confusing.
	Claims 2, 4, 6-8 and 10 fail to cure the indefiniteness of the base claim, and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CN 102583225 A) in view of Ishii (US 2007/0121696 A1).
	Zhang discloses a cavity etching method, wherein a cavity comprises a large cavity and small cavities (due to the staircase formation) for forming stairs with the large cavity, wherein the method comprises the steps of:
	providing a silicon substrate 200 [0032] having at least one upper surface (see Fig.2a);
	forming an oxide layer 201 [0032] on the upper surface of the silicon substrate (Fig. 2a);
	coating a first photoresist 202 [0033] on one surface, facing away from the silicon substrate, of the oxide layer (Fig.2b);

	coating a second photoresist 203 (Fig.2e, [0035]) on one surface, facing away from the silicon substrate, of the pattern oxide layer (see Fig.2e);
	etching [0036] the silicon substrate (height h1, Fig.2g) by taking the patterned second photoresist as the mask for forming second openings which have the shapes same as the small cavities (see Fig. 2g); and
	etching [0037] the silicon substrate by using the pattern oxide layer as the mask to deepen the first opening and the second openings (height h2, Fig. 2k) which have the shapes same as the small cavities.
	Zhang fails to disclose the thickness of the oxide layer.  However, Zhang etches on the micron scale (0.01-100 microns [0036]).  Therefore, forming an oxide layer at the cited dimensions within the final etched range is within the same size range contemplated by Zhang.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited thickness in the method of Zhang because it is within the scope of one skilled in the art to provide and such a modification of size would have involved a mere change in the size/thickness of the layer.  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	Zhang fails to disclose forming the photoresist by spin coating.  Examiner takes official notice that it is conventional to spincoat photoresist films.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to spin coat 
	Zhang fails to disclose etching the silicon substrate by taking the pattern oxide layer as the mask to deepen the first opening and the second openings, so as to form the small cavities and the large cavity.  Rather, Zhang etches to a desired depth corresponding to heights h1 and h2.  However, etching to a desired depth, and even completely through a substrate is well known.
	For example, Ishii teaches that in methods of etching through a silicon substrate, deepening an opening to a desired depth is known.  Ishii teaches that after forming a mask of oxide 8b on a silicon substrate 1, and patterning by use of a photoresist 26 (Fig.4A), that the substrate may be etched part-way through (Fig.4B) and even through to an etch stop layer 8a of thermal oxide (Fig.4B, [0099]).  
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to deepen the cavities in the method of Zhang because Ishii teaches that it is known to etch to a desired depth, such as through the complete substrate.
	As to claim 2, Zhang fails to disclose the thickness of the oxide layer.  However, Zhang etches on the micron scale (0.01-100 microns [0036]).  Therefore, forming an oxide layer at the cited dimensions within the final etched range is within the same size range contemplated by Zhang.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited thickness in the method of Zhang because it is within the scope of one skilled in the art to provide and such a modification of size would have involved a mere change in the size/thickness of the layer.  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

	As to claims 4-8, see the rejection of claim 1 which includes a silicon substrate and a thermal oxide 8a as a cutoff layer.
	As to claims 9-10, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide plural cavities as cited in the modified method of Zhang as routine design choice in order to form many devices across the surface of the silicon substrate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kanari et al (US 2020/0075310 A1) is cited to show etching silicon to a thermal oxide etch stop (Fig.19E).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458. The examiner can normally be reached Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANITA K ALANKO/Primary Examiner, Art Unit 1713